department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list release number release date t ep ra t4 legend taxpayer a ira x amount b company c company d account e date date date dear this is in response to your letter dated date as supplemented by additional information received on date and date in which you request a waiver of the 60-day rollover requirement described in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by his financial advisor a representative of company c which led to amount b being placed into a non-ira account taxpayer a further represents that amount b has not been used for any other purpose ra x was in an ira annuity that matured on date interest rate taxpayer a authorized his financial advisor at company c to send a letter to company d requesting that the annuity be liquidated and the proceeds be sent to company c to be deposited in an ira to be set up with company c in order to obtain a higher by letter dated date a representative of company c instructed company d to have ira x liquidated and the proceeds payable to company c as custodian for account e on date amount b was credited to account e the financial statements from company c show account e as taxpayer a’s ira and taxpayer a at all times believed it was an ira however in fact account e was not an ira no one at company c’s office or its home_office noticed that account e was not an ira until taxpayer a was preparing his tax returns for and realized that account e was a regular certificate of deposit taxpayer a then brought the error to the attention of his financial advisor based on these facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers zo0tsloz2b sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error by a representative of company c which led to amount b being placed into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact xxxxxxxxxxxxxxx at sincerely yours dell lath jehe xxxxxxxxxxxxxxxxx manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
